Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Remarks
Applicant's argument filed on 05/26/2022 has been fully considered but not persuasive, and they are as follows. Applicant traverses against rejection of claims 1 – 20, claims 2, 4, 10 and 19 have been canceled and claims 21 - 23 have been added. 
The recitation that (“the nozzle defining male threading, the nozzle cap defining female threading; and the enclosure defining a first end and a second end”) has not been given patentable weight because these limitations are not disclosed anywhere in the specification.  Support for these limitations are not found in the specification or the drawings and the portion of the claims is self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  
	Therefore, any ordinary skill in the art would conclude that as broadly as can be reasonably interpreted the teachings of the Hyland (US PGPUB 2010/0295672 Al), in view of GARCIA (US PGPUB 2009/0133887 Al), in further view German (US PGPUB 2007/0295406 A1) substantially satisfy the limitations of claims. Thus, in view of the above reasons, Examiner maintains rejections. 
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1, 3, 5 - 7 and 21 are rejected under 35 USC 103 as being unpatentable over Hyland et al (US PGPUB 2010/0295672 Al; hereinafter "Hyland"), in view of GARCIA et al (US PGPUB 2009/0133887 Al; hereinafter "GARCIA"), in further view German et al (US PGPUB 2007/0295406 A1; hereinafter “German”).
Regarding Claim 1; Hyland teaches a nozzle cap assembly comprising:
 a nozzle cap (figure 4a the nozzle cap is not labeled, also see paragraph 0035) defining a bore (figure 5a-b, also see the paragraph 0067, the bore is not labeled), the bore defining internal threading (figures 4b and 5a, the internal thread is not labeled) configured to mount the nozzle cap (figure 4a) on a nozzle of a fire hydrant (figures 4b and 5a also see paragraph 0035);
 an enclosure attached to the nozzle cap (Figure 4a also see paragraph 0035), 
 a vibration sensor [paragraph 0047] positioned within the enclosure [paragraph 0035];
 a circuit board (figure 1 also see paragraph 0034) positioned within the enclosure [paragraph 0035], the circuit board connected in electrical communication (figure 1 communications network 115 also see paragraph 0033) with the vibration sensor [paragraph 0047], the circuit board configured to process (figure 2 processor 205 also see paragraph 0042) an electrical current transmitted (figure 2 also see paragraphs 0042 and 0043) by the vibration sensor [paragraph 0047]; and
Hyland does not explicitly teach; an antenna connected in electrical communication with the circuit board, the antenna configured to transmit a signal received from the circuit board. 
However, GARCIA teaches an antenna connected in electrical communication with the circuit board, the antenna configured to transmit a signal received from the circuit board (figures 5 and 7 The communications link 63, also see paragraphs 98 - 100).   
Hyland in view of Garcia are not explicitly teach; a mating enclosure, the enclosure defining a first end and a second end, the first end; the second end of the enclosure coupled to the mating enclosure; 
However; German is teaching a mating enclosure, the enclosure defining a first end and a second end, the first end; the second end of the enclosure coupled to the mating enclosure (figures 1, 2, 5 and 6 also see paragraphs 0039, 0041 and 0050 and claim 10); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use GARCIA’s antenna connection within Hyland’s system in order the information can be communicated directly through satellites in real-time over the network that provides actual real-time usage of said characteristics and present usage of an attached hydrant, cell phone network, local area network (LAN), Wide Area Network (WAN). 
Regarding Claim 2; Canceled
 
Regarding Claim 3; Hyland teaches, wherein the mating enclosure is attached to the enclosure by plastic welding (figures 4 and 5 the housing for the device 110 or 111 is made of plastic, also see paragraph 0035).  
Regarding Claim 4; Canceled
Regarding Claim 5; Hyland teaches, wherein the mating enclosure receives a fastener, and wherein the fastener extends at least partially through the enclosure to secure the mating enclosure to the enclosure (figures 4a and 4b, also see paragraph 0035).      
Regarding Claim 6; Hyland teaches, wherein the nozzle cap comprises cast iron [see paragraph 0047].  
Regarding Claim 7; Hyland teaches, wherein at least a portion of the enclosure comprises plastic (figure 1 the housing for the device 110 or 111 is made of plastic, also see paragraph 0035).  
Regarding Claim 21;  Hyland teaches, wherein the mating enclosure is at least partially inserted into the second end of the enclosure (figures 4a and 4b, also see paragraph 0035).        

Claims 8, 9, 11 – 12, 15, 18, 22 and 23 are rejected under 35 USC 103 as being unpatentable over Hyland et al (US PGPUB 2010/0295672 Al; hereinafter "Hyland"), in view of German et al (US PGPUB 2007/0295406 A1; hereinafter “German”).
Regarding Claim 8; Hyland teaches a fire hydrant assembly comprising: 
a fire hydrant (figures 4b and 5a also see paragraph 0035), the fire hydrant (figures 4 and 5) comprising a nozzle (figure 5a-b, also see the paragraph 0067, the nozzle is not labeled), 
 a nozzle cap (figure 4a the nozzle cap is not labeled, also see paragraph 0035) mounted on the nozzle [paragraph 0035], 
 an enclosure attached to the nozzle cap (Figure 4a also see paragraph 0035), 
 - 38 -Attorney Docket #: 191322-1892 a vibration sensor [paragraph 0047] positioned within the enclosure [paragraph 0035], the vibration sensor [paragraph 0047] configured to detect vibrations travelling from the fire hydrant (figures 4 and 5) and through the nozzle cap (figure 4a) and enclosure [paragraph 0035] to the vibration sensor [paragraph 0047]; and 
a circuit board (figure 1 also see paragraph 0034) positioned within the enclosure [paragraph 0035], the circuit board connected to the vibration sensor [paragraph 0047] in electrical communication (figure 1 communications network 115 also see paragraph 0033), the circuit board configured to process (figure 2 processor 205 also see paragraph 0042) an electrical current transmitted by the vibration sensor (figure 2 also see paragraphs 0042 and 0043).  
Hyland is not explicitly teaching;  the nozzle defining male threading; the nozzle cap defining female threading, the female threading engaging with the male threading; and a mating enclosure, the enclosure defining a first end and a second end, the first end, the second end of the enclosure coupled to the mating enclosure;   
Hyland is not explicitly teaching;  the nozzle defining male threading; the nozzle cap defining female threading, the female threading engaging with the male threading; and a mating enclosure, the enclosure defining a first end and a second end, the first end, the second end of the enclosure coupled to the mating enclosure (figures 1, 2, 5 and 6 also see paragraphs 0039, 0041 and 0050 and claim 10); 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use German’s sealing within Hyland’s system in order to have an easy operation particularly in an emergency time. 
Regarding Claim 9; Hyland teaches, wherein the nozzle cap comprises cast iron [see paragraph 0047], and wherein the enclosure comprises plastic (figure 1 the housing for the device 110 or 111 is made of plastic, also see paragraph 0035).    
Regarding Claim 10; Canceled
Regarding Claim 11; Hyland teaches, wherein the mating enclosure is attached to the enclosure by plastic welding (figures 4 and 5 the housing for the device 110 or 111 is made of plastic, also see paragraph 0035).    
Regarding Claim 12; Hyland teaches, wherein a fastener extends through the mating enclosure and at least partially through the enclosure (figures 4a and 4b, also see paragraph 0035).        
Regarding Claim 15; Hyland teaches a method of monitoring for a leak in a fluid system [see paragraph 0032], the method [paragraph 0087] comprising:
 mounting a nozzle cap (figure 4a, the cap is not labeled, also see paragraph 0035) assembly on a nozzle of a fire hydrant (figures 4b and 5a also see paragraph 0035); connected in fluid communication with the fluid system [see paragraphs 0018 and 0019], the nozzle cap (figure 4a) assembly comprising:
 a nozzle cap (figures 4a and 5a) mounted on the nozzle (figure 4
 an enclosure attached to the nozzle cap (Figure 4a also see paragraph 0035), 
 a vibration sensor [paragraph 0047] positioned within the enclosure [paragraph 0035]; and 
a circuit board (figure 1 also see paragraph 0034) connected to the vibration sensor [paragraph 0047] in electrical communication (figure 1 communications network 115 also see paragraph 0033);
 detecting [see paragraphs 0032 and 0059] a vibration from the fluid system (figure 4) with the vibration sensor [paragraph 0047]; transmitting an electrical current (figure 2 also see paragraphs 0042 and 0043) from the vibration sensor [paragraph 0047] to the circuit board (figure 1); and processing (figure 2 processor 205 also see paragraph 0042) the electrical current (figure 2) with the circuit board (figure 1) to determine if the leak [paragraph 0032] is present in the fluid system (figures 4 and 5).  
Hyland is not explicitly teaching; The nozzle defining male threading, the nozzle cap defining female threading, the female threading engaging with the male threading; an enclosure and a mating; and a mating enclosure, the enclosure defining a first end and a second end, the first end the second end of the enclosure coupled to the mating enclosure;
Hyland is not explicitly teaching; The nozzle defining male threading, the nozzle cap defining female threading, the female threading engaging with the male threading; an enclosure and a mating; and a mating enclosure, the enclosure defining a first end and a second end, the first end the second end of the enclosure coupled to the mating enclosure (figures 1, 2, 5 and 6 also see paragraphs 0039, 0041 and 0050 and claim 10); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use German’s sealing within Hyland’s system in order to have an easy operation particularly in an emergency time. 
Regarding Claim 18; Hyland teaches in [paragraphs 0047 and 0060], wherein detecting the vibration from the fluid system with the vibration sensor comprises, in sequence:
 conducting the vibration from the fluid system to the fire hydrant;
 then conducting the vibration from the fire hydrant to the nozzle cap;
 then conducting the vibration from the nozzle cap to the enclosure; and\
 then conducting the vibration from the enclosure to the vibration sensor.  
Regarding Claims 22 and 23;  Hyland teaches, wherein the mating enclosure is at least partially inserted into the second end of the enclosure (figures 4a and 4b, also see paragraph 0035).        

Claims 13 - 14, 16, 17 and 20 are rejected under 35 USC 103 as being unpatentable over Hyland et al (US PGPUB 2010/0295672 Al; hereinafter "Hyland"), in view of GARCIA et al (US PGPUB 2009/0133887 Al; hereinafter "GARCIA").
Regarding Claim 13; Hyland does not explicitly teach, wherein a mating gasket forms a seal between the enclosure and the mating enclosure.   
However, GARCIA teaches, wherein a mating gasket forms a seal between the enclosure and the mating enclosure (figure 4 the gasket 52, also see paragraphs 0089 and 0090).   
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use GARCIA’s gasket within Hyland’s system in order to improve the stability and security of the fire hydrant in any position.
Regarding Claim 14; Hyland does not explicitly teach, further comprising an antenna connected to the circuit board in electrical communication, the antenna configured to transmit a signal received from the circuit board, the nozzle cap positioned between the antenna and the fire hydrant.
  However, GARCIA teaches, further comprising an antenna connected to the circuit board in electrical communication, the antenna configured to transmit a signal received from the circuit board, the nozzle cap positioned between the antenna and the fire hydrant (figures 5 and 7 The communications link 63, also see paragraphs 98 - 100).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use GARCIA’s antenna connection within Hyland’s system in order to the information can be communicated directly through satellites in real-time over the network that provides actual real-time usage of said characteristics and present usage of an attached hydrant, cell phone network, local area network (LAN), Wide Area Network (WAN). 
Regarding Claim 16; Hyland does not explicitly teach, further comprising transmitting a signal from the circuit board with an antenna, the antenna connected in electrical communication with the circuit board.  
However, GARCIA teaches, further comprising transmitting a signal from the circuit board with an antenna, the antenna connected in electrical communication with the circuit board (figures 5 and 7 The communications link 63, also see paragraphs 98 - 100).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use GARCIA’s antenna connection within Hyland’s system in order to the information can be communicated directly through satellites in real-time over the network that provides actual real-time usage of said characteristics and present usage of an attached hydrant, cell phone network, local area network (LAN), Wide Area Network (WAN). 
Regarding Claim 17; Hyland does not explicitly teach, wherein mounting the nozzle cap assembly on the nozzle comprises positioning the nozzle cap between the antenna and the fire hydrant.  
      However, GARCIA teaches, wherein mounting the nozzle cap assembly on the nozzle comprises positioning the nozzle cap between the antenna and the fire hydrant (figures 5 and 7 The communications link 63, also see paragraphs 98 - 100).    
       Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use GARCIA’s antenna connection within Hyland’s system in order to the information can be communicated directly through satellites in real-time over the network that provides actual real-time usage of said characteristics and present usage of an attached hydrant, cell phone network, local area network (LAN), Wide Area Network (WAN).
           Regarding Claim 19; Canceled
          Regarding Claim 20; Hyland teaches, wherein the mating enclosure is plastic welded to the enclosure (figures 4 and 5 the housing for the device 110 or 111 is made of plastic, also see paragraph 0035).    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856